JUDGMENT
TSOUCALAS, Judge:
On November 22,1995, this Court remanded this case to the Department of Commerce, International Trade Administration (“Commerce”), concerning Tapered Roller Bearings, Finishedand Unfinished, and Parts Thereof, From Japan; Final Results of Antidumping Duty Administrative Review, 56 Fed. Reg. 41,508 (1991). Koyo Seiko Co. v. United States, 19 CIT 1388, Slip Op. 95-193 (1995). In accordance with the decision (Sept. 20, 1995) and mandate (Nov. 14, 1995) of the United States Court of Appeals for the Federal Circuit (“CAFC”), Appeal No. 94-1363, the Court ordered Commerce to recalculate the final dumping margin for Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. (“Koyo”) employing the sum-of-the-deviations model-match methodology used to match U.S. tapered roller bearings (“TRBs”) with home market TRBs, without a ten percent cap.
On January 22,1996, Commerce released to the parties a draft computer program which contained the programming changes necessary to remove the ten percent cap from the model-match portion of the computer program. No party commented on the draft results. On February 9,1996, Commerce filed its redetermination with this Court, Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. v. United States, Slip Op. 95-193 (November 22, 1995), Final Results of Redetermination Pursuant to Court Remand (“Remand Results”).
Commerce has now complied with the Court’s instructions and eliminated use of the ten percent cap in its sum-of-the-deviations model-match methodology and recalculated the dumping margins for TRBs manufactured by Koyo. Therefore, Commerce’s Remand Results are affirmed and this action is dismissed.